In a proceeding pursuant to CPLR article 78 to compel the respondent, inter alia, to reinstate the petitioner to the position of Assistant Head Custodian, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (McCarty, J.), entered February 24, 2000, which, inter alia, granted that branch of the respondent’s motion which was to dismiss the proceeding as time-barred, and dismissed the petition.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly held that the proceeding was untimely because it was commenced more than four months after the effective date of the petitioner’s resignation (see, CPLR 217; Matter of Edmead v McGuire, 67 NY2d 714; Matter of Ward v Bennett, 79 NY2d 394; Matter of Lion Constr. Corp. v New York State Dept. of Labor, 266 AD2d 394: Matter of Hanslmaier v Wehr, 199 AD2d 754; Matter of Gonzalez v New York State Dept. of Correctional Servs., 181 AD2d 1011; Matter of Smith v Kunkel, 152 AD2d 893; Matter of Edelman v Axelrod, 111 AD2d 468; Haberbush v Christensen, 103 AD2d 996).
In light of our determination, we need not address the petitioner’s remaining contentions. Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.